IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-14-00206-CV

                   IN THE MATTER OF THE MARRIAGE OF
                 KENNETH BEAIRD AND ELIZABETH BEAIRD



                               From the 13th District Court
                                 Navarro County, Texas
                              Trial Court No. D12-21779-CV


                                ABATEMENT ORDER


        Appellant Elizabeth Beaird is appealing from the final decree of divorce between

her and Appellee Kenneth Beaird. Kenneth filed a motion to disqualify Elizabeth’s

appellate counsel, Joe Izen, Jr. We granted the motion to disqualify and dismissed as

moot all other pending motions, including Kenneth’s first amended motion to show

authority.

        In his first amended motion to show authority, Kenneth stated, however, that

Elizabeth is in a nursing home and unable to retain counsel to conduct an appeal.1 It

therefore appears that Elizabeth is incapacitated and may need the appointment of a

1 In the trial court, Afton Jane Izen filed a motion to appoint a guardian ad litem in which she asserted
that Elizabeth suffers from Huntington’s disease, which renders her mentally incapacitated.
guardian, and/or a guardian ad litem, and/or an attorney ad litem, if one has not yet

been appointed.

        Accordingly, this appeal is abated to the trial court to hold a hearing within 28

days from the date of this Order to determine whether Elizabeth requires the

appointment of a guardian, and/or a guardian ad litem, and/or an attorney ad litem,

and, if so, to appoint a guardian, and/or guardian ad litem, and/or attorney ad litem (if

one has not yet been appointed) for the purpose of representing her in this appeal.

        The trial court clerk and court reporter shall file supplemental records within 35

days after the date of this Order.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 16, 2015
Do not publish




In re Marriage of Beaird                                                              Page 2